NOT FOR PUBLICATION                     FILED
                       UNITED STATES COURT OF APPEALS                      MAR 3 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                  FOR THE NINTH CIRCUIT



 In re: WILLIAM EISEN,                                No. 15-56478

                    Debtor,                           D.C. No. 8:15-cv-00460-TJH

 ------------------------------
                                                      MEMORANDUM*
 WILLIAM EISEN,

                    Appellant,

   v.

 JEFFREY I. GOLDEN, Attorney, Chapter 7
 Trustee,

                    Appellee.

                      Appeal from the United States District Court
                         for the Central District of California
                       Terry J. Hatter, District Judge, Presiding

                                  Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtor William Eisen appeals pro se from the district court’s order

affirming the bankruptcy court’s order allowing administrative claims and

expenses. We have jurisdiction under 28 U.S.C. § 158(d). We review decisions of

the bankruptcy court independently without deference to the district court’s

determinations. In re Strand, 375 F.3d 854, 857 (9th Cir. 2004). We affirm.

      The bankruptcy court did not abuse its discretion in granting the trustee’s

application for payment of administrative claims, and overruling Eisen’s objection,

because the bankruptcy court had previously denied Eisen’s motion for payment of

his secured claim, and Eisen failed to appeal that denial. See In re Dant & Russell,

Inc., 853 F.2d 700, 707 (9th Cir. 1988) (bankruptcy court has discretion in

allowing administrative claims). Contrary to Eisen’s contentions, the bankruptcy

court’s prior order denying his motion was final and appealable, see In re P.R.T.C.,

Inc., 177 F.3d 774, 780 (9th Cir. 1999), and not subject to collateral attack, see

Celotex Corp. v. Edwards, 514 U.S. 300, 313 (1995) (finding collateral attacks on

a bankruptcy court injunction “cannot be permitted . . . without seriously

undercutting the orderly process of the law”); In re Grantham Bros., 922 F.2d

1438, 1442 (9th Cir. 1991) (failure of the debtors to seek any review,

reconsideration, or stay of the bankruptcy court’s order precluded collateral attack

                                          2                                    15-56478
on the order by means of a later-filed adversary complaint).

       Eisen is estopped from claiming that the issue of the validity of his lien

could only have been decided in an adversary proceeding against him where he

himself brought the motion seeking to enforce his lien. See Milgard Tempering,

Inc. v. Selas Corp. of Am., 902 F.2d 703, 716 (9th Cir. 1990) (the doctrine of

judicial estoppel precludes parties from taking inconsistent positions in the same

litigation).

       The district court did not abuse its discretion in assigning this case to the

Honorable Terry J. Hatter. See Badea v. Cox, 931 F.2d 573, 575 (9th Cir. 1991)

(“District court judges have broad discretion regarding the assignment or

reassignment of cases.” (citation omitted)).

       We reject as without merit Eisen’s contention that his due process rights

were violated by a purported lack of notice that the validity of his lien was at issue.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                           3                                      15-56478
      Eisen’s request to remand this case back to the Bankruptcy Appellate Panel

is denied.

      AFFIRMED.




                                        4                                  15-56478